Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
1. 	The prior art, (U.S. PUBS 2020/0273906 Figure 5), teaches a display device comprising:  a first substrate comprising a display area and a pad area; a wire pad on the first substrate in the pad area; first banks on the first substrate in the display area and spaced apart from each other: electrodes on the first banks and spaced apart from each other; a pad electrode base layer directly on the wire pad, having a greater width than the wire pad, and covering sides of the wire pad; a first insulating layer covering parts of the electrodes and part of the pad electrode base layer: light-emitting elements on the first insulating layer in the display area, respective ends of one of the light-emitting elements being on different ones of the electrodes; contact electrodes on the electrodes and contacting first ends of the light- emitting elements; but is silent with respect to the above teachings in combination with a pad electrode upper layer on the first insulating layer in the pad area and directly contacting the pad electrode base layer, wherein the pad electrode base layer comprises the same material as the electrodes, and wherein the pad electrode upper layer comprises the same material as the contact electrodes. 
2. 	The prior art, (U.S. PUBS 2020/0273906 Figure 5), also teaches a display device comprising: a first substrate comprising a display area and a pad area; a data conductive layer on the first substrate and comprising power supply lines, which are in the display area, and a wire pad, which is in the pad area; first banks on the first substrate in the display area, and spaced apart from each other: first and second electrodes on the first banks in the display area; a pad electrode base layer in the pad area to cover the wire pad; a first insulating layer on the first electrode, the second electrode, and the pad electrode base layer and defining openings over the first electrode, the second electrode; light-emitting elements on the first insulating layer, between the first banks, and having respective ends on the first and second electrodes; first and second contact electrodes on the first and second electrodes in the display area, and contacting first ends of the light-emitting elements; but is silent with respect to the above teachings in combination with the first insulating layer on the first electrode, the second electrode, and the pad electrode base layer and defining openings also over the pad electrode base layer and a pad electrode upper layer on the first insulating layer in the pad area, and directly contacting the pad electrode base layer. 
3.	These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        2/3/22